

113 HCON 77 IH: Expressing the sense of Congress opposing the proposal by the United States Department of State to relocate the United States Embassy to the Holy See.
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. CON. RES. 77IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Duffy submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress opposing the proposal by the United States Department of State to relocate the United States Embassy to the Holy See.Whereas the United States Department of State has announced plans to relocate the United States Embassy to the Holy See;Whereas this action would close the freestanding embassy that has been located at Aventine Hill;Whereas the Vatican has requested that countries operate their embassies to the Holy See and Italy in two different locations;Whereas since 1984, the United States Embassy to the Holy See has been separate from the Italian Embassy when Ronald Reagan and Pope John Paul II signed an accord to establish it;Whereas for the more than 78,000,000 Catholics in the United States and many millions of others who value this relationship, any move that might weaken this connection is unacceptable;Whereas having both the Ambassador to the Holy See and the Ambassador to Rome in one embassy compound will likely diminish one of their standings;Whereas the United States relationship with the Vatican is separate and distinct from the relationship with Rome, a distinction that should be consistently maintained;Whereas this should continue to be the standard that the United States meets; andWhereas simply providing a separate entrance and address to the same complex fails to recognize the importance of United States-Vatican relations and this instead strives for the bare minimum: Now, therefore, be itThat Congress opposes the United States Department of State efforts to close the freestanding United States Embassy located at Aventine Hill.